Citation Nr: 0009870	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-44 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to April 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the RO.  



REMAND

The veteran asserts that he has developed an innocently 
acquired psychiatric disorder, which was initially manifest 
after service in late 1974 or early 1975, due to an in-
service head injury in 1973.  

The veteran's March 1970 report of enlistment medical 
examination and April 1974 report of separation medical 
examination did not include evidence of a head injury or any 
psychiatric disorder.  The veteran's March 1970 self-reported 
medical history did note that the he had experienced 
depression or excessive worry.  

The veteran's in-service chronological record of medical care 
noted June 1971 treatment related to being struck in the face 
and lacerating his lower lip.  A July 1972 entry in those 
records noted that the veteran reported experiencing a 
nervous disorder that had lasted for approximately one and a 
half months.  An additional July 1972 entry noted that the 
veteran had requested a psychiatric evaluation.  A November 
1972 entry noted treatment for a two-inch laceration on the 
top of the veteran's head.  Finally, a January 1974 entry 
noted that the veteran was treated after he reported being 
struck in the face by a tree limb.  

A May 1975 discharge summary from Cherry Hospital noted that 
the veteran was admitted in January 1974 due to confusion, 
paranoia and drug use.  The report noted an indication of 
paranoid schizophrenic personality pattern and included a 
primary diagnosis of drug dependence with a secondary 
diagnosis of depressive reaction.  Although the record noted 
that the veteran was discharged in April 1975, to a VA 
hospital, the only evidence of record regarding his three-
month hospitalization at that hospital was the two-page 
discharge summary.  

An April 1975 VA clinical record noted the April 1975 VA 
hospital admission as a transfer from Cherry Hospital and 
indicated that the veteran was originally admitted with 
symptoms of depression, drug use and possible hallucinations.  
A June 1975 VA report of hospitalization included diagnoses 
of multiple drug abuse and habitual excessive drinking.  

The record also included numerous medical records regarding 
post-service treatment and hospitalizations, with various 
related diagnoses, including manic depressive disorder, drug 
abuse, polysubstance dependence, mixed bipolar disorder, 
personality disorder not otherwise specified, depressive 
reaction, circular manic depressive illness, manic bipolar 
disorder with psychotic features and depressed bipolar 
disorder.  

The Board notes that evidentiary assertions by a claimant are 
accepted as true for purposes of determining whether a claim 
is well grounded, except where the evidentiary assertions are 
inherently incredible or beyond the competence of the person 
making them.  King v. Brown, 5 Vet. App. 19 (1993).  

Although the Board is cognizant of the veteran's assertion 
that his disorder is due to an in-service head injury, the 
veteran has not provided any competent medical evidence to 
show that he currently suffers from an innocently acquired 
psychiatric disorder due to service.  Where a determinative 
issue involves a question of medical diagnosis or causation, 
competent evidence is required to render the claim plausible.  
See Grottveit v. Brown, 5 Vet. App. at 93.  As a lay person, 
the veteran is not competent to make such a determination.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

However, the Board also notes that, other than the April 1975 
discharge summary, records regarding the veteran's January 
through April 1975 hospitalization, appear not to be 
associated with the claims folder.  These records are crucial 
to this claim, as they relate to claimed initial 
manifestations of his disorder within one year of the 
veteran's separation from service.  Chronic diseases listed 
in 38 C.F.R. § 3.309 are considered to have been service 
incurred even in the absence of evidence of such disease in 
service.  38 C.F.R. § 3.307(a) (1999).  However, for this 
presumption to apply, the disease must have become manifest 
to a degree of ten percent or more within one year from the 
date of the veteran's separation from service.  38 C.F.R. 
§ 3.307(a)(3).  Psychoses are among the applicable chronic 
diseases listed under 38 C.F.R. § 3.309(a).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA is, however, obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the applicant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Thus, the veteran must be advised that, in order to make his 
claim well grounded, he must submit medical evidence to 
establish that he currently has an innocently acquired 
psychiatric disorder due to disease or injury which was 
incurred in or aggravated by service.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The veteran should also be advised to 
submit, alternatively, medical evidence regarding the initial 
manifestation of any innocently acquired psychiatric disorder 
within one year of his separation of service.  38 C.F.R. 
§§ 3.307, 3.309.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
copies of all records referable to 
treatment he has received for his 
psychiatric disorder since service.  
Based on the veteran's response, the RO 
should undertake to obtain copies of all 
treatment records from any identified 
treatment source, which are not already 
associated with the claims folder, 
including 1975 medical records from 
Cherry Hospital.  

2.  The RO should also take appropriate 
steps to instruct the veteran that he 
should submit all medical evidence which 
tends to support his assertion that he 
currently suffers from innocently 
acquired psychiatric disability due to 
disease or injury which was incurred in 
or aggravated by service.  The veteran 
should also be advised to submit all 
medical evidence regarding the initial 
manifestation of any innocently acquired 
psychiatric disorder within one year of 
his separation of service.  

3.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claim in light of 
any additional evidence.  All indicated 
development should be undertaken in this 
regard.  If the issue remains denied, the 
veteran should be furnished with a 
Supplemental Statement of the Case, which 
includes all relevant laws and 
regulations, and be given an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


